Title: [From Thomas Jefferson to Eliza House Trist, 17 March 1784]
From: Jefferson, Thomas
To: Trist, Eliza House


[Annapolis, 17 Mch. 1784. Entry in SJL reads: “Mrs. Trist. Condole on her sufferings—envy her voiage—Mrs. House Philada. or Trenton— probable course of Congr.—ill accomodations here—I shall probably be in Phila. this summer either as astronomer or [as a member of the] Committee [of the] states—horrid winter—Hawk. [Benjamin Hawkins] Merc. [John Francis Mercer]—[Joseph] Reed.—Madis[on].—European news.” This was obviously written in reply to one that had been received from Mrs. Trist. In his letter to Martha of 19 Mch. TJ wrote: “we have received a letter from her by a gentleman immediately from Fort Pitt,” and from this it is clear that the letter was to TJ himself, despite his guarded use of the plural. But neither Mrs. Trist’s letter nor TJ’s of 17 Mch. to her has been found.]
